DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 29 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted from applications 16/630,917, 17/269,740, and 16/957,143 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Honma teaches a washing step which removes any impurities. However, after the washing step there is another coating step which included the addition of aluminum sulfate which would be expected to leave trace amounts within the aluminum coating of the particles. As the amount of sulfate required is 0.02 mol% and the specification does not show any specific steps of adding the sulfate in order to achieve this amount it is not clear that the teachings of Honma would not contain sulfate within the claimed amount.
Applicant further argues that Honma does not teach the XRD half width of the instant claim. However, there is nothing of record to show that the half width is more than a property which would result from a composition having the recited composition and prepared according to a substantially similar method. Accordingly, arguments drawn to Honma not teaching the XRD half width are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honma et al. (US 2018/0215629, hereinafter referred to as “Honma”).
As to Claim 1: Honma teaches a positive electrode active material with the formula LiuNi1-x-y-zCoxAlyMgzO2 wherein the amount of the nickel can be up to 0.93 and the amount of aluminum is 0.01 to 0.06 [0073-0080]. Honma further teaches that the precursors are metal sulfates [0051-0054, 0068] and as such trace amounts of sulfates would be expected. 
Honma does not expressly teach the x-ray half width diffraction peak of the (208) plane is 0.30°-0.50°.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Honma. However, Honma teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, there are no special process steps or products added which would result in the claimed half width. Therefore, the claimed effects and physical properties, i.e. the x-ray half width diffraction peak of the (208) plane is 0.30°-0.50°, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
	As to Claim 2: Honma teaches the composition of claim 1 (supra). Honma further teaches that the positive active material is used in a secondary battery (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

/Andrew J. Oyer/Primary Examiner, Art Unit 1767